Citation Nr: 0008622	
Decision Date: 03/31/00    Archive Date: 04/04/00

DOCKET NO.  96-37 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a respiratory disorder 
involving chronic obstructive pulmonary disease (COPD) and 
restrictive lung disease, to include as secondary to exposure 
to Agent Orange or other herbicides.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant; spouse


ATTORNEY FOR THE BOARD

C. Allen, Associate Counsel

INTRODUCTION

The veteran served on active duty from May 1961 to December 
1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 1995 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO), in 
St. Petersburg, Florida, which denied a claim by the veteran 
seeking entitlement to service connection for a respiratory 
disorder. 

This case was originally before the Board in February 1998, 
at which time it remanded the case back to the RO for 
additional evidentiary development.  That development has 
been completed and, thus, this case is ready for appellate 
review.

The Board notes that the veteran, in a July 1999 statement, 
VA Form 21-4138, asserted that a probable cause of his 
respiratory condition was Agent Orange exposure.  The RO 
addressed this contention in its October 1999 Supplemental 
Statement of the Case.  Consequently, the issue before the 
Board is properly construed as entitlement to service 
connection for a respiratory disorder involving COPD and 
restrictive lung disease, to include as secondary to exposure 
to Agent Orange or other herbicides.


FINDINGS OF FACT

1.  The veteran currently has COPD and restrictive lung 
disease.

2.  The claims file contains no competent evidence indicating 
a relationship, or nexus, between the veteran's current COPD 
and restrictive lung disease and service, including inservice 
exposure to Agent Orange or other herbicides.

3.  The veteran has not presented evidence sufficient to 
justify a belief by a fair and impartial individual that his 
claim of entitlement to service connection for a respiratory 
disorder involving COPD and restrictive lung disease, to 
include as secondary to exposure to Agent Orange or other 
herbicides, is plausible.


CONCLUSION OF LAW

The veteran has not presented a well grounded claim of 
entitlement to service connection for a respiratory 
disorder41297 involving COPD and restrictive lung disease, to 
include as secondary to exposure to Agent Orange or other 
herbicides, and, therefore, there is no statutory duty to 
assist the veteran in developing facts pertinent to this 
claim.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Regulatory Background

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a)  (West 1991).  Once a 
claimant has submitted evidence sufficient to justify a 
belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C.A. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  In 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied 
sub nom. Epps v. West, 118 S. Ct. 2348 (1998), the United 
States Court of Appeals for the Federal Circuit held that, 
under 38 U.S.C.A. § 5107(a), VA has a duty to assist only 
those claimants who have established well grounded (i.e., 
plausible) claims.  More recently, the United States Court of 
Appeals for Veterans Claims issued a decision holding that VA 
cannot assist a claimant in developing a claim that is not 
well grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 
1999), req. for en banc consideration by a judge denied, No. 
96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).

Generally, a well-grounded claim is "a plausible claim, one 
which is meritorious on its own or capable of 
substantiation."  Murphy v. Derwinski, 1 Vet. App. 78, 81  
(1990).  A claim for entitlement to service connection is 
well grounded when there is (1) a medical diagnosis of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inservice occurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between an inservice injury or disease and the current 
disability.  Epps, 126 F.3d at 1468; Caluza, 7 Vet. App. 498, 
506  (1995) (citations omitted), aff'd 78 F.3d 604  (Fed. 
Cir. 1996).  Where the determinative issue involves medical 
causation or etiology, or a medical diagnosis, competent 
medical evidence to the effect that the claim is 
"plausible" or "possible" is required.  Epps, 126 F.3d at 
1468.  In determining whether a claim is well grounded, the 
supporting evidence is presumed to be true.  King v. Brown, 
5 Vet. App. 19, 21 (1993).  

Once well-groundedness has been established, service 
connection may be established for a current disability in 
several ways including on a "direct" basis.  38 U.S.C.A. 
§ 1110  (West 1991); 38 C.F.R. §§ 3.303(a), 3.304  (1999).  
Direct service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(a), (b), (d)  (1999).  
Establishing direct service connection for a disability which 
has not been clearly shown in service requires that the 
evidence show the existence of a current disability and a 
relationship or connection between that disability and a 
disease contracted or an injury sustained during service.  
38 U.S.C.A. § 1110  (West 1991); 38 C.F.R. § 3.303(d)  
(1999); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  For some 
factual issues, such as the occurrence of an injury, 
competent lay evidence may be sufficient.  However, where the 
claim involves issues of medical fact, such as medical 
causation or medical diagnosis, competent medical evidence is 
required to satisfy the second element.  Grottveit v. Brown,  
5 Vet. App. 91, 92-93  (1993).

In deciding claims for VA benefits, "when there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant."  
38 U.S.C.A. § 5107(b)  (West 1991).

II.  Evidence

Service medical records indicate that the veteran entered 
service with no noted physical defects on his entrance 
medical examination report, dated in May 1961.  Service 
outpatient records show treatment for an upper respiratory 
infection with pharyngitis in September 1961.  He was seen 
with a "common cold" in November 1962.  In a December 1962 
clinical record, the veteran complained of chills, fever, 
cough, and nasal congestion.  It was noted that he smoked 1 
pack of cigarettes per day and that he had an erythematous 
face, periorbital edema, and general malaise.  He was 
admitted for 21 days.  The discharge diagnosis was 
"[e]pidemic hemorrhagic fever, moderate severity, with no 
residual renal insufficiency" and "[p]haryngitis, acute, 
due to streptococcus."

A May 1963 service re-enlistment examination report shows no 
respiratory defects.  The associated report of medical 
history shows no complaints of ear, nose, or throat problems, 
sinusitis, or shortness of breath.  The veteran was seen for 
flu syndrome and pharyngitis in August 1963 and a sore throat 
in September and October 1963.  He was diagnosed with 
tonsillitis in October 1963.  In January 1964, the veteran 
was seen for complaints of chills and body aches, as well as 
a productive cough.  Examination of the chest revealed 
generalized expiratory wheezes.  The veteran underwent a 
tonsillectomy in February 1964; a chest X-ray taken at that 
time was negative.  Another chest X-ray report, dated May 
1965, was negative.

Service outpatient records show that, in May 1966, the 
veteran had complaints of nausea, vomiting, diarrhea, colic, 
and weakness; the impression was "bilat[eral] 
pyelonephritis."  In a January 1967 record, he was diagnosed 
with bronchitis and cystitis; it was noted that a chest X-ray 
revealed "[increased] pulmonary markings [left lower 
lobe]."  The veteran's December 1968 separation medical 
examination report does not note any residual physical 
defects.  In the associated report of medical history, the 
veteran denied having any ear, nose, or throat trouble, 
sinusitis, shortness of breath, pain or pressure in chest, 
palpitation or pounding heart, or other respiratory problems.

VA outpatient records from January 1974 to August 1974 show 
no respiratory complaints.

VA examination was conducted in August 1974, pursuant to a 
claim by the veteran seeking entitlement to service 
connection for defective hearing, an ear infection, and a 
rectal condition.  He reported no respiratory problems.  
Physical examination of the nose, sinuses, mouth, and throat 
was "normal."  The veteran's heart had normal thrust, size, 
rhythm, and sounds; peripheral vessels were normal.  His 
respiratory system showed no cough or expectoration and the 
mobility of the chest was normal.  Palpitation, percussion, 
and auscultation revealed no abnormality.

An October 1974 VA outpatient record shows treatment for 
hearing loss.

An October 1975 VA examination report is negative for any 
complaints of or treatment for respiratory problems.

Private treatment notes from Edward Laird, M.D., are dated 
from May 1987 to August 1994.  In May 1987, the veteran was 
noted to have exogenous obesity and hypoxemia.  In July 1989, 
he was seen with complaints of sputum production and 
congestion; he smoked 1/2 pack of cigarettes per day and was 
morbidly obese.  The diagnosis was "viral [upper respiratory 
infection]."  Medical summary shows that he incurred "lung 
contamination" in December 1989.  Contemporaneous medical 
records from December 1989 show that he had severe COPD with 
hypoxia.  It was noted that major work toward serious weight 
reduction needed to be done, and that he was to continue 
using oxygen.  A December 1989 discharge summary from Cape 
Coral Hospital noted severe hypoxia, large pulmonary 
arteries, and an abnormal electrocardiogram.  The hypoxia was 
opined to be due to his morbid obesity and 2 pack per day 
cigarette smoking.  An associated report of consultation 
shows, as history, that the veteran was a heavy smoker, and 
had been smoking since the age of 10, for a total of 35 
years; he quit for a couple of those years.  Lately, he had 
been smoking about 2 1/2 packs of cigarettes per day.  He 
denied any chronic cough or expectoration, except for time to 
time.  A February 1990 note from Dr. Laird indicates that the 
veteran was not smoking, but that he had gained weight.  An 
April 1994 outpatient record states, as medical history, that 
the veteran was hospitalized for carbon monoxide asphyxiation 
and was in a coma for 6 days.  An August 1994 record 
indicates a diagnosis of "obvious clinical hypoxia."

A May 1995 letter from the veteran reflects that he incurred 
a respiratory condition in service in Vietnam in 1967, during 
jungle training.  He indicated that he was in an area that 
had a "muckie smell," and that he had recurrent respiratory 
problems since that time.  He also indicated that he was a 
cigarette smoker, smoking 1/2 pack per day prior to service and 
2 to 2 1/2 packs per day during service and up until 1984.  The 
veteran quit smoking from 1984 to 1987, but resumed smoking 1 
pack per day until he quit in 1989.  The letter states that 
he currently had to use an oxygen machine due to depleted 
oxygen in his blood.

Five lay statements by friends, family, and fellow service 
members, are dated from March to May 1996.  They indicate, in 
essence, that the veteran had no respiratory problems prior 
to service, but that he became "sick" in service, with 
coughing, congestion, irregular breathing, and shortness of 
breath.

VA outpatient records dated from October 1994 to June 1996, 
show treatment for morbid obesity and COPD.  The veteran used 
an oxygen machine at home.  He had emphysema.  X-rays were 
consistent with pulmonary hypertension.

During a March 1997 personal hearing, the veteran testified 
that he started getting "sick" after smelling a "rotten 
egg" smell during jungle training in 1967.  He indicated 
that he had colds, lung infections, fevers, and pneumonia.  
He indicated that he had a current diagnosis of emphysema.  
The veteran's spouse testified that the veteran was healthy 
at the time of entering service, but was sick after returning 
from service.  He testified that he began having breathing 
problems on or about 1972 or 1973, and that he was diagnosed 
with emphysema in 1987.  He indicated that he attempted to 
get treatment at VA in the 1970s and 1980s, but was refused 
because he was not service-connected.

Private medical treatment records from Cape Coral Hospital 
from February 1998 show treatment for an exacerbation of 
COPD.  The veteran provided medical history that the COPD 
began in Vietnam.  Chest X-rays revealed cardiomegaly.  He 
was obviously hypoxic, even with the oxygen supplement.  
Records show additional diagnoses of restrictive lung 
disease, obesity, and pulmonary hypertension.  He was 
admitted and treated with steroids.  Social history indicated 
long-standing tobacco use.

In a May 1998 letter, the veteran stated that he was 
hospitalized in 1992 for lung contamination due to carbon 
monoxide after being in a stalled vehicle in a tunnel for 
more than an hour.  He stated that medical records from 1973 
to 1979 and from approximately 1992 to 1993 were not 
available.

VA medical records from June 1996 to July 1998 were received 
at the RO in August 1998.  They show recurrent complaints of 
nasal congestion, nasal drip, and shortness of breath.  
Diagnoses include COPD, an upper respiratory infection, and 
pulmonary hypertension.  In July 1998, an assessment of 
congestive heart failure was made.

Pulmonary function studies from June 1999 revealed severe 
COPD with hypoxia and carbon monoxide retention; significant 
restrictive lung disease, probably secondary to obesity; 
severe obesity; Pickwickian syndrome; and questionable 
congestive heart failure.

An August 1999 VA examination report reflects, as medical 
history, that the veteran was treated for a viral infection 
in service, as well as colds.  The examiner noted that he was 
diagnosed with streptococcal pharyngitis and epidemic 
hemorrhagic fever in service, as well as tonsillitis.  There 
was no documented evidence that he incurred pneumonia or 
emphysema during service.  The veteran stated that he began 
having breathing problems in 1972.  Current complaints were 
of shortness of breath, dyspnea on exertion, cough productive 
of white sputum, and nose bleeds due to oxygen treatment.  
The report indicates that February 1999 chest X-rays revealed 
a cardiac silhouette consistent with cardiomegaly and 
pulmonary hypertension.  Any congestive heart failure had 
resolved.  There was interstitial lung disease in the right 
base and left base.  The veteran had problems with obesity 
since 1980, weighing as much as 330 pounds; he asserted that 
he weighted 280 at the time of the examination.  He had no 
history of asthma or significant problem with wheezing.  He 
was a smoker, beginning at age 18 and smoking about 1 pack 
per day.  He went up as high as 2 1/2 packs per day, but 
stopped  in 1989.  On examination, the veteran used oxygen, 
was short of breath, and was morbidly obese.  Nasal 
examination was within normal limits.  The chest was clear 
with no rales, rhonchi, or wheezing.  There was mild 
reduction in air entry.  The heart showed irregularity 
secondary to extra systoles, and was tachycardic.  Assessment 
was COPD, severe, with hypoxia and mild carbon monoxide 
retention; significant restrictive lung disease; and 
pulmonary hypertension secondary to COPD.  The examiner 
opined that the COPD was likely due to the veteran's smoking 
history.  His restrictive lung disease was likely due his 
obesity.  His COPD was unlikely related to any infection in 
service.

An October 1999 letter from the veteran indicates that his 
respiratory problems may not be related to Agent Orange 
exposure, but that they were incurred in service.

III.  Analysis

a.  Direct service connection

The foundation of entitlement to VA disability compensation 
benefits is that a claimant have a current "disability," 
either due to disease or injury.  38 U.S.C.A. § 1110  (West 
1991); 38 C.F.R. § 3.303  (1999); Caluza, 7 Vet. App. at 506.   
It is not enough that an injury or disease have occurred in 
service.  Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.  In the absence of 
proof of a present disability there can be no valid claim.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (citing 
Rabideau v. Derwinski, 2 Vet. App. 141  (1992)).

Here, the Board finds sufficient evidence that the veteran 
currently has a respiratory condition.  All of the recent 
medical evidence, both VA and private, shows that he has 
severe COPD and restrictive lung disease.  These illnesses 
were most recently noted in the 1999 VA examination report.  
Therefore, the Board finds that the first element of a well 
grounded claim has been met.  Epps, 126 F.3d at 1468; Caluza, 
7 Vet. App. at 506.

The second prong of a well-grounded claim is that of an 
inservice injury.  Id.  In this regard, the Board also finds 
competent evidence.  Service medical records show that the 
veteran was seen on several occasions for an upper 
respiratory infection, common cold, tonsillitis, pharyngitis, 
and bronchitis.  He was also diagnosed with epidemic 
hemorrhagic fever.

The third element of a well grounded claim is medical 
evidence of a relationship, or nexus, between the inservice 
injury and the current disability.  Id.  Here, there is no 
medical opinion or similar evidence indicating that the 
veteran's current COPD or restrictive lung disease are 
somehow related to any of the acute respiratory problems he 
had in service, or are otherwise related to service.  The 
veteran asserts that his current COPD and restrictive lung 
disease are related to inservice respiratory infections and 
the like, but he is not competent to make such a conclusion; 
that is a medical opinion as to etiology and, thus, can only 
be made by a medical professional.  Espiritu v. Derwinski, 2 
Vet. App. 492  (1992) (Appellant cannot meet the burden 
imposed by 38 U.S.C.A. §  5107(a) as to a relationship 
between his disability and service because lay persons are 
not competent to offer medical opinions).  Similarly, 
although some of the medical records state that the veteran's 
breathing problems began during service, that is mere medical 
history provided by the veteran and, thus, is also not 
competent evidence for purposes of a well grounded claim.  
See LeShore v. Brown, 8 Vet. App. 406, 409  (1995)  
("Evidence which is simply information recorded by a medical 
examiner, unenhanced by any additional medical comment by 
that examiner, does not constitute 'competent medical 
evidence' satisfying the Grottveit[ v. Brown, 5 Vet. App. 91 
(1993)] requirement" as to determination of well-
groundedness, "and a bare transcription of a lay history is 
not transformed into 'competent medical evidence' merely 
because the transcriber happens to be a medical 
professional.").

After review of the claims file, the Board finds no piece of 
evidence, other than the above-mentioned lay assertions by 
the veteran, suggesting that his current COPD or restrictive 
lung disease are related to service, including to any of the 
myriad of respiratory problems for which he was treated 
during service.  In fact, the medical records, both VA and 
private, indicate that his current conditions are not related 
to service, but are related to his long-standing history of 
smoking and his obesity.  This is shown in the private 
medical records from December 1989, as well as in the 1999 VA 
examination report.  The latter report was composed by a VA 
respiratory specialist after examination of the veteran and 
review of his service and medical records.  That examiner 
specifically opined that his COPD was likely related to his 
smoking and that his restrictive lung disease was likely 
related to his obesity.  The examiner also remarked that his 
COPD was likely not related to any inservice infections.

From the above, on a direct basis, the Board finds 
insufficient evidence of a well grounded claim.  There is no 
evidence relating the veteran's current COPD and restrictive 
lung disease to service.

b.  Service connection based on chronicity

The veteran has argued that his current respiratory condition 
began in service and that it gradually worsened over time to 
its current state.  This raises the issue of service 
connection based on chronicity. 

The law provides that, with chronic disease shown as such in 
service (or within the presumptive period under § 3.307) so 
as to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b)  
(1999).  This rule does not mean that any manifestation of 
joint pain, any abnormality of heart action or heart sounds, 
any urinary findings of casts, or any cough, in service will 
permit service connection of arthritis, disease of the heart, 
nephritis, or pulmonary disease, first shown as a clear-cut 
clinical entity, at some later date.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "Chronic."  Id.  When the disease identity 
is established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  Id.

Evidence of continuity of symptomatology need not be recorded 
medical evidence noted in service, but may be post-service, 
lay evidence when the condition is of a type as to which a 
lay person's observation is competent.  Savage v. Gober, 10 
Vet. App. 488, 495  (1997) (citations omitted).  However, 
showing a continuity of symptomatology relieves the veteran 
only of the need to show a medical nexus between a current 
disability and one shown in service; medical evidence is 
still required to show that the said symptomatology is 
related to the claimed disability, unless the relationship is 
one as to which a lay person's observation is competent.  Id. 
at 496 (citations omitted).

The significance of § 3.303(b) and Savage to the present case 
is that, if the veteran's COPD or restrictive lung disease is 
shown in service, then the veteran's lay assertions of 
continuity of symptoms may alleviate the need for nexus 
evidence between his current COPD and restrictive lung 
disease and service for purposes of a well grounded claim.  
Id.  However, the veteran still has the burden of submitting 
some evidence of inservice incurrence of the chronic 
condition.  Savage, 10 Vet. App. at 498  ("The chronicity 
provision of § 3.303(b) is applicable where evidence, 
regardless of its date, shows that the veteran had a chronic 
condition in service or during an applicable presumption 
period and still has such condition.").

Here, the Board accepts that his COPD and restrictive lung 
disease are chronic diseases.  However, there is no evidence 
that said diseases were incurred in service or within any 
presumptive periods.  Service medical records are entirely 
negative for any indication of COPD or restrictive lung 
disease.  The medical evidence first shows clinical diagnosis 
of these conditions on or about December 1989, approximately 
21 years after the veteran's separation from service.  With 
no evidence of inservice incurrence of COPD and restrictive 
lung disease, the veteran has not fulfilled the second 
element of a well grounded claim, that of an inservice injury 
or disease.  Epps, 126 F.3d at 1468; Caluza, 7 Vet. App. at 
506.

The Board recognizes that subjective complaints of shortness 
of breath were noted on a couple of occasions during service.  
From that, however, the Board cannot conclude that the 
veteran had chronic COPD or restrictive lung disease at that 
time.  As stated above, in order to show a chronic disease in 
service, "there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings."  38 C.F.R. 
§ 3.303(b)  (1999).  The isolated finding of shortness of 
breath is not evidence of inservice COPD or restrictive lung 
disease.

c.  Presumptive service connection

The Board recognizes that, for veterans who served in the 
Republic of Vietnam during the Vietnam era and who have one 
of the diseases listed in 38 C.F.R. § 3.309(e), the law 
provides a presumption that the veteran was exposed during 
such service to an herbicide agent (e.g. Agent Orange) and a 
presumption of service connection for any listed diseases, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.  38 C.F.R. § 3.307(a)(6)(iii)  (1999).  The 
presumptive diseases are:  chloracne or other acneform 
diseases consistent with chloracne; Hodgkin's disease; 
multiple myeloma; non-Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; porphyria cutanea tarda; prostate 
cancer; respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea); and certain soft-tissue sarcomas.  38 
C.F.R. § 3.309(e) (1999).  These diseases must have become 
manifest to a degree of 10 percent or more anytime after 
service, with a few exceptions.  38 C.F.R. § 3.307(a)(6)(ii)  
(1999).

However, VA Secretary has determined that a presumption of 
service connection based on exposure to herbicides used in 
the Republic of Vietnam during the Vietnam era is not 
warranted for any condition for which the Secretary has not 
specifically determined a presumption of service connection 
is warranted.  See Notice, 59 FR 341 (1994).  More recently, 
the Secretary has determined that several diseases and 
disorders do not warrant presumptive service connection.  
These include respiratory disorders, other than respiratory 
cancer.  64 FR 59232  (November 2, 1999).

Notwithstanding the foregoing, the Federal Circuit Court has 
determined that the Veterans' Dioxin and Radiation Exposure 
Compensation Standards (Radiation Compensation) Act, Pub. L. 
No. 98-542, § 5, 98 Stat. 2724, 2727- 29 (1984), does not 
preclude a veteran from establishing service connection with 
proof of actual direct causation.  Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994).  However, the Court of Appeals for 
Veterans Claims has held that where the issue involves 
medical causation, competent medical evidence that shows that 
the claim is plausible or possible is required to set forth a 
well-grounded claim.  Caluza v. Brown, 7 Vet. App. 498 
(1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

From the above, it is clear that presumptive service 
connection for COPD and restrictive lung disease is not 
available.  Therefore, in order for the veteran's claim to be 
well grounded based on exposure to Agent Orange or other 
herbicides, the claims file must contain some evidence of 
inservice exposure to an herbicide, i.e. an inservice injury, 
and a relationship between the current COPD and restrictive 
lung disease and the inservice herbicide exposure, i.e. a 
nexus.  Epps, 126 F.3d at 1468; Caluza, 7 Vet. App. at 506.  
It does not.  Nothing in the claims file suggests either 
herbicide (including Agent Orange) exposure or a causal 
connection between such exposure and the current respiratory 
condition.  Even the veteran, in an October 1999 statement, 
conceded that his condition may not be related to Agent 
Orange.

IV.  Conclusion

In light of the above, the Board must deny the veteran's 
claim as not well grounded.  While the veteran currently has 
significant COPD and restrictive lung disease, no evidence 
relates these conditions to service.  There is no competent 
evidence relating these current conditions to any of his 
inservice illnesses, no competent evidence of chronic COPD 
and restrictive lung disease during service, and no competent 
evidence showing inservice herbicide exposure and a 
relationship between that exposure and the COPD and 
restrictive lung disease.  As such, his claim is not well 
grounded.  38 U.S.C.A. § 5107(a)  (West 1991); 38 C.F.R. 
§ 3.303  (1999); Epps, 126 F.3d at 1468; Caluza, 7 Vet. 
App. at 506.  Therefore, the Board cannot decide it on the 
merits.  See Boeck v. Brown, 6 Vet. App. 14, 17 (1993) (if a 
claim is not well grounded, the Board does not have 
jurisdiction to adjudicate it).

Where a claim is not well grounded, VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to the claim, but VA may be obligated under 38 
U.S.C.A. § 5103(a) (West 1991) to advise a claimant of 
evidence needed to complete his application.  This obligation 
depends on the particular facts of the case and the extent to 
which the Secretary has advised the claimant of the evidence 
necessary to be submitted with a VA benefits claim.  
Robinette v. Brown, 8 Vet. App. 69, 78 (1995).  Here, unlike 
the situation in Robinette, the veteran has not put the VA on 
notice of the existence of any specific, particular piece of 
evidence that, if submitted, could make his claim well 
grounded.  See also Epps v. Brown, 9 Vet. App. 341 (1996).  
Accordingly, the Board concludes that VA did not fail to meet 
its obligations under 38 U.S.C.A. § 5103(a) (West 1991).

	(CONTINUED ON NEXT PAGE)



ORDER

The claim of entitlement to service connection for a 
respiratory condition involving COPD and restrictive lung 
disease, to include as secondary to exposure to Agent Orange 
or other herbicides, is denied as not well grounded.



		
	A. BRYANT 
	Member, Board of Veterans' Appeals



 
- 16 -


- 1 -


